DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 9/20/22 has been entered in full. Claims 1, 2, 4-7 and 10-17 are amended. Claim 3 is canceled. New claim 33 is added. Claims 1, 2, 4-18, 24, 25 and 33 are pending.
Claim 16, as presented in the claim listing filed on 9/20/22, includes amendments that are non-compliant because the changes with respect to the immediate previous version of the claims (filed on 2/23/22) are not annotated with appropriate markings indicating the changes. Specifically, commas and the word "or" have been added between the three chemical structures on line 3. However, in the interest of advancing prosecution, the amendments to the claims have been entered.
New claim 33 depends from claim 1 and thus is part of Group I. Applicants' election with traverse of Group I, currently claims 1, 2, 4-17 and 33, was previously acknowledged. Claims 18, 24 and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election with traverse of "an antibody specific for phosphorylated protein kinase C-theta (anti-pPKCtheta)" as the species of modulator was also previously acknowledged. Claim 4, as amended, is now limited to a non-elected species of modulator (antibody specific for protein L-aspartate methyltransferase), and is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 2, 5-17 and 33 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/20/22).
The objections to the specification at page 3 are withdrawn in view of the amendments to the specification.
All objections and/or rejections of canceled claim 3 are moot.
The objections to claims 1, 2 and 4-17 at page 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 1, 2, and 4-17 at pages 4-5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-17 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was set forth previously at pages 5-11 of the 6/20/22 Office Action for claims 1, 2 and 5-17; Applicants' addition of new claim 33 necessitates its inclusion in the rejection. New claim 33 limits the method of claim 5 to one wherein the antibody or fragment thereof binds protein kinase C-theta (PKCθ) that is phosphorylated at residue 538. This claim is rejected for the same reasons as set forth previously; i.e., the claim encompasses use of a genus of antibody structures that can bind to phosphorylated residue 538 of PKCθ, and the specification does not provide a description of structures corresponding in scope to this genus, instead only teaching a single monoclonal antibody structure (F4HFL1) that can bind phosphorylated residue 538 of PKCθ. 
Claim 1 has been narrowed to limit the modulator to "a modulator of protein kinase C-theta and/or a modulator of protein L-aspartate methyltransferase, wherein the modulator comprises an antibody or a fragment thereof". As such, the portion of the rejection directed to modulators that are not antibodies is moot. However, the rejection of record did not indicate that the scope to which the claims are now directed met the written description requirement. Instead, the rejection of record concluded that "only a method of claims 1-17, wherein the modulator of T cells that induces regulatory T cells is the F4H4L1 anti-phosphorylated-PKCθ monoclonal antibody, or a polyclonal antibody specific for protein L-isoaspartate methyltransferase (PCMT1), but not the full breadth of the claim meets the written description provision of 35 U.S.C. 112(a)". Thus the claims, as amended, remain broader in scope than what was indicated as meeting the written description requirement.
 In the reply filed on 9/20/22, at pages 12-13, Applicants argue that "[a]ntibodies that bind protein kinase C-theta and protein L-methyltransferase were known to the art" (page 13). With respect to the elected species under consideration, which is an antibody that binds to PKCθ, Applicants support this argument by pointing to the references of Nagy (2009), Praveen (2009), Ron (1999), Perveen (2019) and Azadi (2006); each of which is cited on the IDS filed on 9/20/22. Applicants further point to examples of commercially available antibodies found on several websites. 
This argument has been fully considered but is not found persuasive. The teachings of these references have been reviewed but are not sufficient to demonstrate that antibody structures corresponding in scope of the genus of modulators used in the claimed method were known in the prior art. First, Perveen was published in 2019, after the effective filing date of the instant application (5/12/17), and thus does not provide evidence supporting what was described by the prior art. Second, with respect to the commercially available antibodies, Applicants merely state names of antibodies without providing further evidence of the nature of these antibodies or that they were available prior to the effective filing date. Third, the remaining references do not provide any examples of monoclonal antibodies that were known in the prior art. Nagy et al (2008) teaches PCK-θ antibodies from BD Biosciences PharMingen, but provides no other information about whether the antibodies are monoclonal or polyclonal. For the references of Praveen et al (2009), Ron (1999), and Azadi (2006), Applicants only provide the abstract of each reference, but in each case a review of the entire document (each of which is cited on the PTO-892 attached to this Office Action) indicates that the respective reference only teaches polyclonal anti-PKCθ antibodies. As such, the references provided by Applicants only provide support for additional description in the prior art for anti-PKCθ antibodies that are polyclonal. As indicated in the rejection of record, the antibodies to be used in the claimed invention include both polyclonal and monoclonal antibodies. Thus, while it is acknowledged that the prior art provides sufficient written description for the claimed method as practiced with a polyclonal anti-PKCθ antibody, it is maintained that it does not provide sufficient written description for the claimed method as practiced with a monoclonal anti-PKCθ antibody, other than the F4H4L1 anti-phosphorylated-PKCθ monoclonal antibody.
Applicants further argue that antibodies to protein L-aspartate methyltransferase were also known in the art. However, the antibody to this protein is a non-elected species, and thus embodiments of the claimed method directed to this antibody are currently withdrawn from consideration, and as such these reference will not be considered until such time that the non-elected species is rejoined for consideration.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646